Citation Nr: 9914068	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-37 180 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from February 1943 to 
October 1945 and from January 1948 to June 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO), 
which, in part, denied service connection for hearing loss, 
tinnitus, and residuals of a concussion.  

The Board, in March 1998, remanded the claims of service 
connection for hearing loss and tinnitus for further 
evidentiary development. 


FINDINGS OF FACT

1.  The appellant currently has hearing loss and tinnitus.  

2.  He was exposed to acoustic trauma in combat during World 
War II.  

3.  Medical evidence reveals a link between the current 
hearing loss and tinnitus and the in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As noted by the Board in March 1998, the claims of service 
connection for hearing loss and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The appellant has a current hearing loss 
disability and the medical evidence documents his complaints 
of bilateral tinnitus.  The findings of the April 1996 and 
October 1998 VA audiometric evaluations exceed the minimal 
requirements set forth at 38 C.F.R. § 3.385.  Moreover, 
although the service medical records show essentially normal 
hearing in service, the record documents his exposure to 
combat in World War II and its resultant acoustic trauma; he 
was a combat engineer, was wounded in combat, received the 
Purple Heart Medal, and participated in allied combat 
operations from Normandy to Central Europe.  His combat 
experience is sufficient to document exposure to acoustic 
trauma likely to lead to hearing loss and tinnitus.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (with respect to 
combat veterans, such as the appellant, incurrence may be 
proven by satisfactory lay or other evidence of incurrence, 
if such is consistent with the circumstances, conditions, or 
hardships of such service).  Finally, the July 1996 
VA audiology evaluation report indicated the possibility that 
acoustic trauma and hearing loss in this case could be 
related to service.  Mattern v. West, No. 96-1508 (U.S. Vet. 
App. Feb. 23, 1999); Molloy, 9 Vet. App. 513, 516 (1996).  
For these reasons, the claims are well grounded.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The question in this case boils down to whether the evidence 
shows a relationship between the current findings of hearing 
loss and tinnitus and the in-service acoustic trauma to which 
the appellant was clearly exposed during World War II combat.  
The assessment in the April 1996 VA audiology evaluation 
report, in part, included a comment that the appellant's 
acoustic trauma and hearing loss in this case could be 
related to service.  However, because the language used to 
express this alleged relationship was somewhat ambiguous and 
did not offer an opinion relating the concepts, the Board 
requested that another VA examination be conducted to 
determine the etiology of the hearing loss and tinnitus.  

The October 1998 VA audiology evaluation report, prepared in 
accordance with the Board's March 1998 remand, essentially 
indicates that his hearing loss is likely due to noise 
exposure during World War II.  Such examination findings 
provide the necessary link between the acoustic trauma 
experienced in combat and the current hearing loss and 
tinnitus.  Thus, the evidence of record shows current hearing 
loss and tinnitus, acoustic trauma in service, and a nexus or 
link, established by competent medical evidence between the 
two.  For these reasons, the evidence supports the claims of 
service connection for hearing loss and tinnitus.  

	
ORDER

Service connection for hearing loss and tinnitus is granted.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

